As filed with the Securities and Exchange Commission on November 16, 2012 File Nos. 333-68270 and 811-10475 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 35 [ X ] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 36 [ X ] COUNTRY MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 1705 N. Towanda Avenue, Bloomington, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code:(309) 557-2629 James M. Jacobs, Esq. Office of the General Counsel 1701 Towanda Ave. Bloomington, Illinois 61702 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [ X ] immediately upon filing pursuant to paragraph (b). [] on (date) pursuant to paragraph (b). [] 60 days after filing pursuant to paragraph (a)(1). [] on (date) pursuant to paragraph (a)(1). [] 75 days after filing pursuant to paragraph (a)(2). [] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 35 to the Registration Statement of Country Mutual Funds Trust (the “Trust”) on Form N-1A hereby incorporates Parts A, B and C from the Trust’s PEA No. 34 on Form N-1A filed October 31, 2012.This PEA No. 35 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No. 34 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 35 to the Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Bloomington and the State of Illinois on November 16, 2012. COUNTRY MUTUAL FUNDS TRUST By: /s/ Philip T. Nelson Name:Philip T. Nelson Title:President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 35 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. SIGNATURE TITLE DATE /s/ Philip T. Nelson President (Principal Executive Officer) & Trustee November 16, 2012 Philip T. Nelson /s/Alan K. Dodds Treasurer (Principal Financial & Accounting Officer) November 16, 2012 Alan K. Dodds William G. Beeler* Trustee November 16, 2012 William G. Beeler Charles M. Cawley* Trustee November 16, 2012 Charles M. Cawley Roger D. Grace* Trustee November 16, 2012 Roger D. Grace Darrel L. Oehler* Trustee November 16, 2012 Darrel L. Oehler Teresa M. Palmer* Trustee November 16, 2012 Teresa M. Palmer Carson H. Varner, Jr.* Trustee November 16, 2012 Carson H. Varner, Jr. Robert W. Weldon* Trustee November 16, 2012 Robert W. Weldon *By: /s/ James M. Jacobs November 16, 2012 James M. Jacobs Attorney-in-Fact pursuant to Powers of Attorney previously filed on April 29, 2011 and October 28, 2011 incorporated herein by reference. C-1 INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE C-2
